Title: From George Washington to Robert Erskine, 16 August 1779
From: Washington, George
To: Erskine, Robert


        
          Sir
          Head Qrs West-point 16 Augt 1779
        
        Lord Stirling writes me that a very good road might be opened from Ringwood into the clove, about a mile below Galloways, along the e[a]st side of Tucksets pond. This will be a shorter route from Morris Town to New-Windsor—You will therefore be pleased to mark out the road, and make the proper communication to Lord Stirling that it may be carried into execution. I am
        
          G.W.
        
      